Smith, Judge.
Wilkerson filed a petition to adopt his wife’s son, who was fathered by the wife’s former husband, Beatty. The mother, Mrs. Wilkerson, consented to the adoption; the father, Beatty, did not. The adoption request was granted, notwithstanding Beatty’s refusal to consent, because the court found that Beatty had wantonly and wilfully failed, for a period of twelve months or longer immediately prior to the filing of the adoption petition, to comply with a court order for child support. Beatty appeals, but we affirm.
Appellant and Sue Ann Wilkerson were divorced on January 27,1975. Under the terms of the divorce decree, the mother was awarded custody of the child and the father was ordered to pay fifteen dollars per week child support. Appellant admits that he has not paid any child support to Mrs. Wilkerson, but claims that he and his former wife entered into an agreement in September, 1973, that the child support money would be placed in a savings account for the child. He submitted evidence that he maintains an account in the names of Russell C. Beatty, Jr. and Russell James Beatty, a minor, and testified that only his signature is needed to withdraw money from the account. At the time the adoption petition was filed on February 3,1977, the account had a balance of $1,267.23 and an additional $300 was deposited subsequent to the filing of the petition.
The court found as a fact that, for a period of more than 12 months immediately preceding the adoption proceedings, the father (appellant) had wantonly and wilfully failed to obey a court order to pay child support. It is clear under the pleadings and evidence, this case is predicated upon the theory of abandonment by failure to pay child support, as set out in Ga. L. 1950, p. 289, amending § 3, subsection 2 of Ga. L. 1941, p. 300, known as Adoption Laws Revised (Code Ann. § 74-403 (2)). See also Kriseman v. Kenmore, 143 Ga. App. 490, 492 (238 SE2d 585) (1977).
The following findings of fact fully support the trial court’s conclusion of law that appellant had wantonly and *9wilfully failed to comply with the child support order.
Findings of Fact by the Judge:1
1. Appellant and appellee’s present wife were divorced and appellant was ordered to pay to his former wife the sum of Fifteen ($15) Dollars per week as child support.
2. Appellant opened a joint savings account in his name and his son’s name in his home state of Maryland. The case of Carpenter v. Forshee, 103 Ga. App. 758, 771, 772 (120 SE2d 786) (1961), states that this is insufficient to comply with a court order directing the father to pay support to the mother for the child. See also Cooper v. Cooper, 241 Ga. 117 (244 SE2d 5) (1978), as to voluntary payments and agreement between parties different from court order.
3. The natural mother of the child, appellee’s wife and appellant’s former wife, had no knowledge of the savings account. Even if she had had such knowledge, this would also be insufficient to comply with a court order directing the father to pay support to the mother for the child. Carpenter v. Forshee, 103 Ga. App. 758, 771, supra. Also see Williamson v. State, 138 Ga. App. 306 (226 SE2d 102) (1976), where the court held that irrespective of any agreement by the mother to relieve the father of support, his failure to support the children is intentional and wilful, voluntary abandonment.
4. The natural father (appellant) had not supported his minor son, Russell James Beatty, since January 17, 1975. The adoption proceedings were begun in January 1977. Failure to comply with the court order for the twelvemonth period immediately preceding the filing of the adoption proceedings is all that is necessary to negate the necessity of consent. Sale v. Leachman, 108 Ga. App. 6 (132 SE2d 139) (1963).
5. Appellant had wilfully abandoned his child. In Hamrick v. Seward, 126 Ga. App. 5 (1), 7 (189 SE2d 882) (1972), the court says: "If there is any evidence to support the findings and judgment entered in an adoption *10proceeding tried before a judge without a jury, it will be affirmed on appeal. The evidence is to be construed to uphold rather than to destroy the judgment.” The court went on to say, "The judge, sitting without a jury as the trior of factual issues, is the judge of the credibility of the witnesses, including parties.”
6. Appellee is morally, financially and physically able and fit to adopt Russell James Beatty (the son of appellant and appellee’s wife).
Based upon these findings of fact the trial judge concluded as a matter of law that appellant had wantonly and wilfully failed to abide by a court order directing support to his son, the subject of this adoption proceeding. The trial judge also found it to be in the best interest of the minor child that he be adopted by appellee. The evidence here fully supports the findings of the trial judge that the natural father (appellant) did wantonly and wilfully fail to comply with the child support order.
The Hamrick andCarpenter cases, supra, are directly on point with this case. In each case, the father stated he had had the money put away for the use of the child but had never been asked for it, or. he had tried to give the money and been rebuffed. In the Hamrick case, the father had bought bonds and had enough saved to pay in full his entire obligation. This court in both Hamrick and Carpenter states that the fact the father had the money but did not pay amply supported the court’s finding of wilful and wanton abandonment. In Carpenter, p. 773, the court held " 'wantonly and wilfully’. . . means without reasonable excuse, with a conscious disregard of duty, willingly, voluntarily and intentionally.” What can fit this definition better than a father who never sends his former wife one cent of support for their child? This is especially true where the father places it in a bank. He not only is depriving his child of needed necessities, but he is also telling the courts to take a walk, he is going to do as he pleases, a court order to the contrary notwithstanding. This court cannot condone such conduct. To do so is to tell the superior court judges of this state that we are going to encourage fathers to ignore court orders and do as they please. This we cannot do!
Here, as we noted in Kriseman v. Kenmore, 143 Ga. *11App. 490, 492, supra, the pleadings and evidence as well as the findings of the trial court show that this case is based upon Code Ann. § 74-403 (2), supra. As pointed out in the Hamrick case, p. 11, all that is needed for an adoption of his child without his consent is for the father to wantonly and wilfully fail to comply with the court decree directing him to support his child. No other type or kind of abandonment is necessary. The court goes on to say this may be said to amount to a kind of abandonment but it is not necessary that the court find an abandonment to have occurred in any other manner.
Submitted April 3, 1978
Decided July 14, 1978
Rehearing denied July 31, 1978
Saul, Blount & Martin, Percy J. Blount, for appellant.
Jeanne D. Harrison, for appellee.

Judgment affirmed.


Bell, C. J., Quillian,P. J., Webb, Shulman, Banke and Birdsong, JJ., concur. Deen, P. J., and McMurray, J., dissent.


 Citation and discussion of cases in connection with the findings of fact are by this court, not the trial judge.